Citation Nr: 0430308	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  94-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle injury to include right leg dystonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1959 until 
April 1963. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 1996 and May 2002 hearings were conducted by two 
different Veterans Law Judges (formerly referred to as 
Members of the Board).  The Board's procedural rules provide 
that the Member or Members who conduct a hearing shall 
participate in making the final determination of the claim, 
subject to exceptions that are not applicable here. 38 
U.S.C.A. § 7107 (West 1991); 38 C.F.R. § 20.707 (2004).  The 
Chairman may assign a proceeding instituted before the Board 
to an individual Member or to a panel of three or more 
Members for adjudication and may participate in such 
proceeding. 38 C.F.R. § 19.3 (2004).

It is the Board's general policy that all issues over which 
the Board has jurisdiction in an individual case, that are of 
the same type and ripe for disposition, should be combined 
and disposed of in one decision. This general policy provides 
that cases returned to the Board for further consideration 
following remand to an agency of original jurisdiction will 
be assigned to the remanding Member or Members.

However, an exception exists where, as here, multiple Members 
conduct hearings covering the same issue.  In such 
circumstances a panel will decide the entire case, with the 
Members who conducted the hearings being included in the 
panel.

Thus, in accord with section 19.3(a) a third Member has been 
designated to serve with the Members who conducted hearings 
on an issue in this appeal as a panel to decide the entire 
case. 38 C.F.R. §§ 19.14, 20.102.

This case was previously before the Board in November 2002.  
At that time the Board found that the veteran's application 
to reopen a previously denied claim for service connection 
for residuals of a right ankle injury had been reopened as 
the result of the receipt of new and material evidence.  
Thereafter additional evidence was developed by the Board 
pursuant to then authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The case was then remanded to the RO in September 
2003 for further development to include consideration of all 
the evidence added to the record.  The case has since been 
returned to the Board and is now ready for appellate review. 


FINDING OF FACT

Residuals of a right ankle injury to include right leg 
dystonia are of service origin. 


CONCLUSION OF LAW

Residuals of a right ankle injury to include right leg 
dystonia were incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, an August 1994 statement 
of the case and supplemental statements of the case dated in 
March 1995, October 1999, November 2000, February 2001, and 
June 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  


By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
Further, in a January 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  The veteran has presented testimony in support 
of his claim and transcripts of the veteran's testimony as 
well as the medical records used by the Social Security 
Administration in awarding the veteran benefits have been 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the January 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background.

The service medical records reflect that the June 1959 
entrance examination clinically evaluated the lower 
extremities and feet as normal.  The veteran was seen at the 
dispensary on June 16, 1960.  At that time the veteran 
reported that he twisted his ankle playing basketball.  It 
was noted that the capsule was ruptured.  The diagnosis was 
sprain of the right ankle.  Later in June 1960 X-rays were 
taken. The diagnosis was chip fracture of the right fibula.  
He was referred to the orthopedic clinic.

The clinical records from later that day relate that the 
veteran reported that he had sprained his right ankle at 
least a dozen times over the past several years.  The 
examiner indicated that the X-ray revealed 2 or 3 avulsion 
fragments distal to the tip of the fibula.  The examiner 
concluded that this was most likely of ancient origin since 
the fragments were smooth and round.  It was reported that 
the swelling was still marked with some ecchymiosis.  The 
diagnosis was a severe sprain.  The veteran was given 
crutches plus a posterior splint.  He was told to return in 
two days.  On his return, it was noted that he had full range 
of motion and the ankle was considered stable.  There was 
minimal ecchymosis and tenderness of the anterior fibular 
talar ligament.  An X-ray indicated that there was no 
fracture or dislocation. 

A March 1963 orthopedic clinic reports shows that the 
veteran's gait had only a slight tendency to toe-in.  When he 
sat, toe-in was more definite.  It was noted that shoe 
corrections and a D-B splint were to be continued.

The March 1963 separation examination, are silent as to any 
complaints, treatment or diagnoses regarding the right ankle.

A March 1980 statement from a fellow serviceman, L. B., is to 
the effect that the veteran broke his ankle while stationed 
in Germany in the summer of 1960.  Also received was a 
photograph showing the veteran on crutches.

A VA examination was conducted in July 1980.  At that time 
the veteran stated that he fractured his right ankle in 1960 
and it was placed in a cast.  He did not have surgery.  He 
reported slight pain in the ankle and a little bit of 
swelling in the evening.  The examination showed that the 
right ankle was similar to the left ankle. Dorsiflexion was 
10 degrees and plantar flexion was 20 degrees.  The veteran 
did not experience any discomfort on motion.  X-rays showed 
minimal evidence of a recent periosteal tear medial side of 
the talus with clinical correlation needed.  The diagnosis 
was residuals of fractured right ankle with osteoarthritis.

Private clinical records received in October 1993 and 
compiled between October 1990 and October 1993, show 
evaluation and treatment for various disabilities to include 
diabetes, lumbar disc disease at multiple levels, and 
dystonia.

In a statement dated in August 1993, the veteran's private 
physician, Dr. R.H.G. reported that the veteran has a chronic 
condition of dystonia, "which is secondary to his old foot 
injury which dates back to his military days."  

Dr. G. in a statement dated in November 1994, reported that 
the veteran has been his patient since 1990 and experienced 
severe leg cramps and leg pain.  He stated that the veteran's 
has been having a dystonic reaction involving the foot, which 
caused him to fall.  He reported that the veteran was also a 
diabetic and had a peripheral neuropathy.  He noted that the 
veteran had a history of an injury to his ankle in service 
and had been treated by him as a post-traumatic dystonia as 
"we have no other reason for the dystonia".  He added that 
since we have no other reason for the dystonia "we must 
assume that it's related to his old injury when he was in 
service."

At an RO hearing in November 1994, the veteran and his spouse 
provided testimony.  The veteran testified that prior to 
service he participated in a number of sports but had no 
significant injury to his ankle and that he injured his ankle 
in service playing basketball.  He said that he was 
originally diagnosed by service physicians as having a severe 
sprain but shortly after leaving the hospital he was brought 
back by ambulance and informed that he had a fractured ankle.  
He testified that following this incident he had no 
subsequent injury to his legs.  He said that he started to 
experience balance problems due to his lower extremity in 
approximately late 1967 and that a private physician informed 
him in approximately late 1992 that he had dystonia.  The 
veteran and his spouse described the evaluation of his 
condition leading up to his diagnosis.  The veteran expressed 
his belief that his dystonia was more or less a delayed 
affect of his in-service injury. 

In March 1995 the veteran's adjudication claims folder was 
reviewed by a VA specialist in internal medicine.  At that 
time the examiner noted the veteran's in-service history of 
injury to his right ankle, the related evaluation and 
treatment, and post service examination by VA in 1980.  The 
physician noted that that the veteran had lumbar disc disease 
with peripheral neuropathy, insulin-dependent diabetes with 
diabetic neuropathy.  The VA physician stated that a review 
of med-line that indicates a diagnosis of post-traumatic 
dystonia becoming manifest 30 years following minor ankle 
trauma does not constitute a service-connected condition, in 
light of the more recent diabetic neuropathy and lumbar disc 
disease.

At his hearing in June 1996, before one of the undersigned 
Veterans Law Judges the veteran described the injury to his 
ankle in service and subsequent evaluation and treatment.  
The veteran said he was first treated for dystonia in 1966 
when his ankle started locking up and causing him to be 
unable to move his foot   The veteran related a history of 
sprains to his right ankle prior to service incurred while 
playing a variety of sports as a youth. He said that the 
injury to his ankle in service was different as it 
essentially precluded his immediate further participation in 
sports.  The veteran and his spouse described the limitations 
on his physical activities as a result of his dystonia.

In a statement dated in June 1996, Dr. G. reported that the 
veteran had difficulty with falling dating back to 1966 and 
that his condition has worsened with age.  He stated that he 
believed that this falling that started back in 1966 with the 
locking up of the ankles was a relationship to his dystonia 
and not to his diabetes.  He noted that dystonia was a 
progressive disorder that was onwardly progressive and that 
diabetes should have no relevance to the progression of the 
dystonia.  He added that the veteran's diagnosis had been 
confirmed with both MRI and electromyography.  

Copies of the veteran's August 1993 brain MRI and 
electromyography, showing a normal brain and a diagnosis of 
dystonia, respectively, were received with Dr. G's statement.

On a VA examination in January 1997, the veteran's right 
ankle had no gross tenderness and no swelling.  His range of 
motion was from 10 degrees dorsiflexion to 30 degrees plantar 
flexion.  The ankle was stable to stress and pulses in the 
foot were described as okay.  There was clawing of the toes.  
Range of motion of the right knee was full.  There was 
crepitation on motion.  There was no ligamentous laxity.  
Sensation of the lower extremities was also described as 
okay.  The examiner noted that the veteran ambulated with a 
walker, but seemed unsteady without the walker relative to 
his right foot and placement of the right foot on the ground.  
The examiner noted that the only deformity that the veteran 
had was clawing of the toes.  X-rays of the right knee showed 
degenerative joint disease.  X-rays of the right ankle showed 
narrowing of the joint space with some early osteophyte 
formation.  The physician stated that although the 
radiologist x-rays showed a normal ankle, the veteran does 
not have a normal ankle.  The diagnoses were degenerative 
joint disease of the right ankle and knee, both symptomatic.

Records received from the Social Security Administration in 
February 1997 show he was awarded disability benefits in 
December 1993 with a primary diagnosis of dystonia and a 
secondary diagnosis of lumbar degenerative joint disease.  
The disability began in February 1993.  Included in these 
documents a copy of an October 1990 letter from Dr. G. to a 
private physician reporting the results of his examination of 
the veteran.  He noted that the veteran has been fighting a 
back problem since 1972 and that his back was getting 
progressively stiffer.  He reported that on examination the 
veteran had decreased ankle jerks bilaterally but that they 
are gone on the right side.  He stated that this could be 
consistent with diabetes.  He noted that the veteran took 
Insulin twice a day but that it could also be another 
problem.  He expressed his fear that the veteran has spinal 
stenosis at possibly two levels L4-5 and L5-S1.

When examined by VA in April 1997, it was noted that the 
veteran had a diagnosis of dystonia of the right foot.  He 
started having involuntary contraction of the right foot 
muscle with difficulty in walking since 1965.  The examiner 
observed that Dr. G. was treating the veteran for his 
condition and that this physician, following an MRI of the 
lower back and head, did not detect anything contributing to 
the veteran's dystonia of the foot.  On physical examination 
the veteran had a few episodes of dystonia during the course 
of being examined.  The examiner noted that any kind of 
stimulus or activation of the muscles of the foot makes the 
veteran go into a state of flexion of the foot with the toes 
inverted.  The veteran had atrophy of the small muscles of 
the foot and clawing of all the toes.  The examiner stated 
that the spasms or cramps or dystonia or whatever it was 
called was painless but it could last for a few minutes.  
Examination showed no apparent sensory loss on top of the 
foot but on the bottom of the foot there was some sensory 
impairment.  Muscle strength showed weakness in the flexors 
of the toes.  Extensor of the big toe was also slightly weak 
but dorsiflexion and plantar flexion was not affected.  This, 
however, was noted to bring on dystonic posturing.  Status 
post fracture of the right ankle with posttraumatic dystonia, 
which is kinetic or related to movements of the right ankle, 
was diagnosed.   

On VA examination in June 1999, it was noted that the veteran 
sustained an injury to his right ankle in service and was 
treated with a cast.  It was also noted that the veteran used 
a walker for ambulation due to an unsteady gait.  The veteran 
informed his examiner that he felt that he could not control 
his ankle because it locked up.  The diagnosis was post 
injury of the right ankle in service.  The examiner added 
that the range of motion of the ankle was normal with minimal 
degenerative changes and some clawing of the toe.  He opined 
that it was very difficult to explain that this was related 
to the service-connected injury sustained in 1960.  He 
further stated that since the veteran's diagnosis was made by 
a neurologist and was supported by a neurologist with 
different tests, a VA neurologist should address an opinion 
as to the epidemiology and its relationship to service

On a VA neurological examination in August 1999, the examiner 
noted a review of the veteran's medical history as recorded 
in the April 1997 VA examination.  He noted that the 
veteran's condition had slightly worsened since that 
examination.  The examiner then addressed three questions 
posed by the Board in its November 1996 remand.  With respect 
to the likelihood, stated in terms of percentage, that the 
veteran's right leg pathology was related to events in 
service, he stated that the condition is unusual and that to 
his knowledge there is no epidemiology study upon which any 
percentages could be applied to explain the likelihood of the 
veteran's condition being directly related to trauma.  As to 
the likelihood that the right leg symptoms were related to 
the in-service right ankle injury as opposed to some other 
pathology including pes planus, back problems, or diabetes 
related problems, he stated that he had no idea.  As to the 
question as to whether the in-service right ankle injury 
predisposed the veteran to the later development of dystonia 
or is a contributing factor to his dystonia symptomatology, 
the examiner also expressed an inability to formulate an 
opinion noting, in this regard, that there is no information 
upon which the veteran responds "I don't know." 

A hearing was conducted before a hearing officer at the RO in 
January 2001.  At that time testimony was provided by the 
veteran and his spouse.  The veteran's representative stated 
that the veteran sustained a fracture to his right ankle in 
service as opposed to a sprain and that the veteran's 
dystonia is secondary related.  The veteran testified that at 
the time of his injury, a service physician informed him that 
he had a fracture.

In a statement dated in December 2000, the veteran's service 
colleague, L. B., again reported that he witnessed the 
veteran sustaining an injury to his right ankle in service 
playing basketball.  He said that after this injury, he took 
the veteran to a service department hospital where his ankle 
was x-rayed and the veteran was informed that he suffered a 
severe sprain.  He added that shortly thereafter the veteran 
was returned to the hospital and informed that after further 
study of his x-rays it was determined that his ankle was 
fractured.  The veteran reportedly was casted and remained in 
a cast for a period of time thereafter.

Dr. G. in a statement dated in December 2000, reported that 
he had been treating the veteran for many years.  He stated 
that it is his opinion that his fractured ankle suffered in 
service has definitely been the start of his segmental 
dystonia. 

A videoconference hearing was held before one of the 
undersigned Veterans Law Judges in May 2002.  At that time 
the representative stated that the veteran sustained avulsion 
fractures of his right ankle in service as opposed to a 
sprain.  The veteran testified that he did sustain right 
ankle sprains prior to service and that medics in service 
following his injury therein informed him he had a right 
ankle fracture and he in turn informed his service colleague, 
L. B., that his ankle was fractured.

Private medical records received in July 2003, includes a 
summary of the veteran's hospitalization in January 1976 for 
neurological evaluation for apparent spasticity with drawing 
of the feet and toes of the right foot, reportedly initially 
noted by the veteran about July or August of 1975.  The 
summary notes that the veteran's brain scan was normal.  
Motor nerve conduction velocity testing and an 
electromyography were also normal.  X-rays of the right foot 
revealed angulation at the terminal interphalangeal joint of 
the toe but no other abnormality and no fracture or 
dislocation.  A lumbosacral spine series showed Schmorl's 
node deformities of the upper lumbar area but no significant 
compression, fracture, or destruction.  Nerve root 
compression, mild L5-S1 was the discharge diagnosis.        

Analysis

In order for service connection to be granted, it must be 
shown that there is a disability present which is the result 
of disease or injury, which was incurred or aggravated in 
service or in the case of certain diseases, to include 
organic diseases of the nervous system, manifested to a 
compensable degree within 1 year from service separation.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).   

A showing of incurrence may be established by affirmatively 
showing inception in service, and each disability must be 
considered on the basis of the place, type, and circumstances 
of service as shown by service records and other evidence.  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303.

The testimony and lay statements are competent evidence when 
describing observations and symptoms relative to his in 
service injury and current neurological disorder.  

However, when the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect the 
either the veteran or his service colleague possess such a 
background nor is it otherwise contended.

Here the veteran's service medical records show that the 
veteran sustained an injury to the right ankle in June 1960.  
There was some question as to whether the chip fracture shown 
by x-rays was old or recent.  It was determined that it was 
most likely old.  However, there was no history of any 
preservice right ankle problems recorded at the time of the 
entrance examination.  The injury was finally diagnosed as a 
severe sprain, which required a splint.  

In this regard the veteran's private neurologist, who has 
been treating him apparently since 1990, on several occasions 
related the dystonia to the in service injury.

In March 1995 a VA specialist in internal medicine in effect 
indicated that post-traumatic dystonia becoming manifest 30 
years following minor ankle trauma was not related to service 
in light of the more recent diabetic neuropathy and lumbar 
disc disease.   However, subsequently received into the 
record was the private hospital summary showing spasticity 
with drawing of the feet and toes of the right foot, 
beginning in 1975, approximately 12 years after service, 
prior to the diagnosis of diabetes.

Per recommendation by a VA physician June 1999, the case was 
referred to a VA neurologist for an opinion concerning 
etiology.  The VA neurologist indicated that because there 
was no epidemiology study upon which any percentages could be 
applied to explain the likelihood of the veteran's condition 
being directly related to trauma, he was unable to provide an 
opinion.

To summarize, a VA specialist in internal medicine has 
indicated that the dystonia was unrelated to the in service 
right ankle trauma.  The veteran's treating neurologist has 
indicated that the dystonia was related to the inservice 
right ankle trauma.  As such, the Board finds that the 
evidence is equipoise and the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly service 
connection for the residuals of a right ankle injury to 
include right leg dystonia is warranted.  


ORDER

Service connection for the residuals of a right ankle injury 
to include right leg dystonia is granted.



_____________________________                   
__________________________    
        MICHAEL D. LYON	                                   
THOMAS J. DANNAHER 
        Veterans Law Judge                                            
Veterans Law Judge
    Board of Veterans" Appeals                                  
Board of Veterans' Appeals
	  

                      
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



